Blackford, J.
This was an action of debt brought by The State, on the relation of Smith, against Willey and two others.
The suit was founded on a bond as follows:
Know all men by these presents that we, Elam Willey, J. N. Phelps, John Lyntch, are held and firmly bound unto the state of Indiana in the sum of 0,000 dollars, for the payment of which well and truly to be made, we bind ourselves, our heirs, executors, and administrators, severally and firmly, by these presents. Sealed, &c.
The condition of the above obligation is such, that whereas the above-named Elam Willey has been this day, by the Probate Court, &c., appointed guardian, &c.; now if the said Elam Willey, as guardian as aforesaid shall well and truly discharge his duties, &c., then, &c., else, &c.
J. Collins, Jr., and H. P. Thornton, for the plaintiffs.
W. A. Porter, for the defendant.
General demurrer to the declaration, and judgment for the plaintiff.
The only objection made to the declaration is, that the bond sued on is not joint, but several only.
It appeal’s to us that this objection is not tenable. Bonds conditioned like the one before us, are, generally, joint and several; and that the parties intended this bond to be so, we have no doubt. The obligors first say they are held and firmly bound to the state in the sum óf, &c. So far the bond is joint. They then say further, that, for the payment of said sum, they bind themselves severally and firmly. This last clause makes the bond several. These parts of the bond, taken together, make the bond joint and several.
Per Curiam.
The judgment is affirmed with costs.